Case 9:19-cv-80513-RAR Document 104 Entered on FLSD Docket 10/18/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 9:19-cv-80513-RAR

  JOHN DOE, on behalf of himself
  and all others similarly situated,

         Plaintiff,

  vs.

  TOWN OF JUPITER, at al.,

        Defendants.
  ______________________________________/

    DEFENDANT DAVID ARONBERG’S NOTICE OF STRIKING RENEWED MOTION
        TO REQUIRE DISCLOSURE OF PLAINTIFF’S AND PUTATIVE CLASS
                         MEMBERS’ IDENTITIES

         Defendant DAVID ARONBERG, as State Attorney for the 15th Judicial Circuit, by and

  through his undersigned counsel, files his Notice of Striking his Renewed Motion to Require

  Disclosure of Plaintiff’s and Putative Class Members’ Identities, (D.E. 102), because an amended

  version of the same motion is being filed in its place.


                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed via

  CM/ECF this October 18, 2019, and served upon Edward Mullins, Esq., emullins@reedsmith.com;

  James C. McCaroll, Esq., jmmcarroll@reedsmith.com; Jordan W. Siev, jsiev@reedsmith.com; Daniel

  Alvarez Sox, dsox@reedsmith.com; Joseph Tacopina, Esq., jtacopina@tacopinalw.com; Michael J.

  Roper, Esq. at mroper@bellroperlaw.com, phermose@bellroperlaw.com; John M. Janousek, Esq., at

  jjanousek@bellroperlaw.com, dmatias@bellroperlaw.com and kreed@bellroperlaw.com; and Lyman H.

  Reynolds, Jr., Esq., at lreynolds@rrbpa.com and service_LHR@rrbpa.com.
Case 9:19-cv-80513-RAR Document 104 Entered on FLSD Docket 10/18/2019 Page 2 of 2



                                            Respectfully Submitted,

                                            ASHLEY BROOKE MOODY,
                                            ATTORNEY GENERAL

                                            s/      Shane Weaver______
                                            SHANE WEAVER, ESQ.
                                            Senior Assistant Attorney General
                                            Florida Bar No. 907421
                                            Office of the Attorney General
                                            1515 N. Flagler, Suite 900
                                            West Palm Beach, Florida 33401
                                            Tel. (561) 268-5216
                                            Fax (561) 837-5102
                                            shane.weaver@myfloridalegal.com




                                        2
